DETAILED ACTION
1	This action is responsive to the amendment filed on September 09, 2021.
2	The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of the patent being reexamined which would extend beyond the expiration date of the U.S. coepnding application No. 16/979,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 1-15 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2015/0297481 A1) teaches a cosmetic composition in the form of a dispersion comprising water and organic water-soluble solvents (see page 15, paragraphs, 0258-0262), wherein the cosmetic composition also comprises a number of organic pigments (see pages 4-5, paragraphs, 0077-0092). However, the closest prior art of record (US’ 481 A1) does not teach or disclose a cosmetic composition comprising a combination of a pigment red 4 and a methacryloyl ethylbetaine/acrylates copolymer as claimed. Further, the comparative data in the claimed specification demonstrates that the claimed compositions in Examples 1-13 with a combination of (Pigment red 4 and methacryloyl ethylbetaine/acrylates copolymer) show excellent in both dispersiblity and aging stability as compared with the comparative Examples 1 to 4. (See Table 1, at pages 22-23). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of cosmetic formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.